DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a First Action Non-Final on the merits. Claims 1-20 as originally filed on November 25, 2020, are currently pending and have been considered below.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites assigning delivery schedules to fleet of vehicles for deliveries.

Step 2A – Prong 1
Independent Claims 1, 8 and 15 as a whole recite a method of organizing human activity.  The limitations reciting “receive, a request for a schedule that assigns one or more fleet of vehicles to one or more set of deliveries; generate a new schedule based on information included in the request and based on one or more techniques used to train a data model that outputs one or more coefficient values associated with one or more routes, wherein a recommendation is generated to use a set of routes with coefficient values that satisfy a threshold value for the new schedule; and perform one or more actions associated with managing the new schedule” is a method of managing interactions between people, which falls into the methods of organizing human activity grouping. The mere recitation of a generic computer (device, processors, user device, machine learning techniques of claim 1; medium, processors, user device, machine learning techniques of claim 8; device, user device, machine learning techniques of claim 15) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (device, processors, user device, machine learning techniques of claim 1; medium, processors, user device, machine learning techniques of claim 8; device, user device, machine learning techniques of claim 15).  The following elements “memory, processors, network, customer device, network, user interface, carrier device, tool within processor, computer program product and medium”, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements (medium, device, processors, user device, machine learning techniques) are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-7, 9-14 and 16-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of processors in claims 2, 4-7, 9, 11-14; medium in claims 9-14; device in claims 2-7, 12 and 18; are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhonde et al (US Patent Application Publication No. 20200349510 - hereinafter Dhonde) in view of Falcone et al (US Patent Application Publication No. 20140330739 - hereinafter Falcone).
Re. claim 1, Dhonde teaches:
A device, comprising: [Dhonde; ¶83-¶84].
one or more processors configured to: [Dhonde; ¶83-¶84].
generate a new schedule based on information included in the request and based on one or more machine learning techniques used to train a data model that outputs one or more coefficient values associated with one or more routes, [Dhonde; ¶234 shows booking of a route, and the routes are determined using machine learning techniques as it states “the shipping module 131, determines an original best route from the plurality of booked shipper query routes of one or more shipper devices 181 based on rules”. Additionally in ¶234 it presents coefficient values in form or driving distance and/or travel time. Further ¶234-¶236 show the booking of routes, booking is the scheduling that is created for the routes].
wherein a recommendation is generated to use a set of routes with coefficient values that satisfy a threshold value for the new schedule; and [Dhonde; ¶234 shows rules are determined using machine learning, further using the set of rules a recommendation for route satisfying threshold value is shown as a best route is chosen with threshold value being from parameters such as “can decide the best route based on pre-selection of parameters from the shipper query such as drop-off time flexibility for receiver device 184, driving distance and/or travel time, package insurance availability and cost, perishable nature of one or more items carried in the package, fragility, value of the package”. ¶236 further shows the recommendations using set of routes such as “even though a route has been previously booked and selected for a shipper query, the shipping module 131 periodically computes and offers a better shipper query route for the shipper query of shipper devices 181, based at least in part on newly available carriers trips routes of carrier devices 182, newly available transit hubs of transit hub devices 183, shipper query routes of shipper devices 181, and rules”].
perform one or more actions associated with managing the new schedule.  [Dhonde; ¶236 shows the process when a better route is found and selected, the previously selected route is dropped such as “If a better route is found and selected, then the previously selected route is dropped. This dynamism may result in the most efficient logistics. These dynamic, evolving conditions is only possible with intensive computing and machine learning resources”].
Dhonde doesn’t teach, Falcone teaches:
receive, from a user device, a request for a schedule that assigns one or more fleet of vehicles to one or more set of deliveries; [Falcone; ¶6 shows customer putting in a request for delivery at a particular time (schedule), then shows company receiving the request and sees if they can fulfill the request at the time customer presents, if it can’t be then it presents an alternative time].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Falcone in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “the delivery locations change often and are not known well in advance, it can be difficult to efficiently schedule these package deliveries”, [Falcone; ¶2].

Re. claim 8,
Medium of claim 8 substantially mirrors the Device of claim 1, and Dhonde further teaches medium as shown in ¶66.

Re. claim 15,
Method of claim 15 substantially mirrors the Device of claim 1. Dhonde additionally teaches providing by the device the new schedule to at least one of: the user device, or one or more devices associated with one or more drivers associated with the one or more fleet of vehicles. [Dhonde; ¶221 and Fig. 24 shows shipper device using the interface of the smartphone app, and the interface displays the booked queries that are presented in ¶234-¶236 of booking a route such as showing rules that are determined using machine learning, further using the set of rules a recommendation for route satisfying threshold value is shown as a best route is chosen with threshold value being from parameters such as “can decide the best route based on pre-selection of parameters from the shipper query such as drop-off time flexibility for receiver device 184, driving distance and/or travel time, package insurance availability and cost, perishable nature of one or more items carried in the package, fragility, value of the package”. ¶236 further shows the recommendations using set of routes such as “even though a route has been previously booked and selected for a shipper query, the shipping module 131 periodically computes and offers a better shipper query route for the shipper query of shipper devices 181, based at least in part on newly available carriers trips routes of carrier devices 182, newly available transit hubs of transit hub devices 183, shipper query routes of shipper devices 181, and rules”]

Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhonde in view of Falcone in view of Asay et al (US Patent Application Publication No. 20130325893 - hereinafter Asay) in view of Tsujimura et al (US Patent Application Publication No. 20190180545 - hereinafter Tsujimura) in view of O’Donohue et al (US Patent Application Publication No. 20030182017 - hereinafter Don).
Re. claim 2, Dhonde in view of Falcone teaches device of claim 1.
Dhonde teaches:
wherein the one or more processors are further configured to: [Dhonde; ¶83-¶84].
wherein the first set of parameters are needed to generate the new schedule, and [Dhonde; ¶234 shows one of the parameters as the drop-off time flexibility for delivery of the package such as “the shipping module 131, can decide the best route based on pre-selection of parameters from the shipper query such as drop-off time flexibility for receiver device 184, driving distance and/or travel time”].
Dhonde doesn’t teach, Asay teaches:
determine that the request does not include a first set of parameters or a second set of parameters, [Asay; ¶118 determines the package being shipped has a missing label such as “may include automatically analyzing, using image processing software, a photograph of a package from one source (such as the sender/addressor of a missing package) with a photograph of a package from another source (such as the shipper or its agent photographing a package having a missing shipping label” therefore it doesn’t include the set of parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Asay in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dhonde doesn’t teach, Tsujimura teaches:
wherein the second set of parameters are needed to obtain an existing schedule; and [Tsujimura; ¶132 shows obtaining schedule for when a collection/delivery is performed “As a premise of the present embodiment, it is assumed that the center server 400 accesses the collection/delivery information table stored in the collection/delivery management DB 503 of the collection/delivery management server 500 and grasps the time zone (hereinafter referred to as “scheduled delivery time zone”) in which the collection/delivery user delivers a parcel to the vehicle 10, but the request for issuance of authentication information is not yet transmitted from the collection/delivery user to the center server 400”, further in ¶134 shows obtaining of scheduled time to gain access to delivery of product to vehicle such as “the controller 402 determines whether the current time is a predetermined period of time earlier than the scheduled delivery time zone of the collection/delivery parcel grasped by the center server 400 based on the collection/delivery information, for example, thirty minutes earlier than the start time of the scheduled delivery time zone”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Tsujimura in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Dhonde doesn’t teach, Don teaches:
obtain additional information based on determining that the request does not include the first set of parameters or the second set of parameters, [Don; ¶27 shows obtaining additional information when the initial attempt to find a match for the address is not found such as “if an exact match to the individual elements of the address image is not found in address database 106, an attempt is made to determine a match to the address image using name/firm database 104 and the matching criteria that will be illustrated in FIG. 3. Then, if a match is determined, mail item 112 is transferred to delivering network 106 for delivery to the recipient”].
wherein the additional information is obtained based on at least one of: a set of historical user requests, or a set of historical schedules.  [Don; ¶27-¶30 shows databases that are searched (historical schedules) which maintain recipient information to assist in obtaining a match for the correct recipient information to mail out the item].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Don in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 3, Dhonde in view of Falcone in view of Asay in view of Tsujimura in view of Don teaches device of claim 2.
Dhonde teaches:
wherein the first set of parameters includes at least one of: 
a parameter identifying a driver of one or more drivers associated with the one or more fleet of vehicles, 
a parameter identifying a geographic location for a delivery of the one or more set of deliveries, or 
a parameter identifying a delivery time or delivery time range for a delivery of the one or more set of deliveries; and [Dhonde; ¶234 shows one of the parameters as the drop-off time flexibility for delivery of the package such as “the shipping module 131, can decide the best route based on pre-selection of parameters from the shipper query such as drop-off time flexibility for receiver device 184, driving distance and/or travel time”].
Dhonde doesn’t teach, Tsujimura teaches: 
wherein the second set of parameters includes at least one of: 
a schedule identifier parameter associated with the existing schedule, or [Tsujimura; shows the identifier in form of user ID and further shows collection/delivery date and time in Fig. 3 and mentioned in ¶139].
a parameter identifying a date at which the existing schedule was generated.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Tsujimura in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 9,
Medium of claim 9 substantially mirrors the Device of claim 2, and Dhonde further teaches medium as shown in ¶66.

Re. claim 10,
Medium of claim 10 substantially mirrors the Device of claim 3, and Dhonde further teaches medium as shown in ¶66.

Re. claim 16,
Method of claim 16 substantially mirrors the Device of claim 2.

Re. claim 17,
Method of claim 17 substantially mirrors the Device of claim 3.


Claims 4, 6-7, 11, 13-14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhonde in view of Falcone in view of Modica et al (US Patent Application Publication No. 20180165635 - hereinafter Modica).
Re. claim 4, Dhonde in view of Falcone teaches device of claim 1.
Dhonde teaches:
wherein the one or more processors are further to: [Dhonde; ¶83-¶84].
Dhonde doesn’t teach, Modica teaches:
modify existing schedules based on supplemental information obtained while one or more drivers associated with the one or more fleet of vehicles are performing the one or more set of deliveries, [Modica; ¶78 shows package in transit and analysis done “in-transit tracking information” they analyze the weather, and then modify by rerouting the package as shown in ¶92 as it states “exception management module 138 may automatically re-route a shipment or source the shipment from a different originating location if possible”].
wherein the supplemental information includes information associated with at least one of: weather information, or traffic information.  [Modica; ¶78 shows supplemental information associated with weather information that can cause possible delay in shipment].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Modica in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 6, Dhonde in view of Falcone teaches device of claim 1.
Dhonde teaches:
wherein the one or more processors are further to: [Dhonde; ¶83-¶84].
Dhonde doesn’t teach, Modica teaches:
obtain supplemental information from a data source, [Modica; ¶78 shows package in transit and analysis done “in-transit tracking information” they analyze the weather, and then modify by rerouting the package].
wherein the supplemental information includes at least one of: 
vehicle information associated with the one or more fleet of vehicles,
driver information associated with the one or more fleet of vehicles, 
weather information, or [Modica; ¶78 shows weather information is information obtained].
traffic information; and 
provide the supplemental information and the information included in the request to a routing function that can be used to determine another set of routes for the new schedule.  [Modica; ¶78 shows package in transit and analysis done “in-transit tracking information” they analyze the weather, and then modify by rerouting the package as shown in ¶92 as it states “exception management module 138 may automatically re-route a shipment or source the shipment from a different originating location if possible”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Modica in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 7, Dhonde in view of Falcone teaches device of claim 1.
Dhonde teaches:
wherein the one or more processors are further to: [Dhonde; ¶83-¶84].
Dhonde doesn’t teach, Modica teaches:
determine whether the request includes one or more parameters needed to generate the new schedule or obtain an existing schedule; and [Modica; ¶78 and ¶92 shows determination of inclement weather in forecast, which prompts a new schedule in the form of reroute delivery of package].
wherein the one or more processors, when performing the one or more actions associated with managing the new schedule, are configured to perform at least one of:
modify, based on determining whether the request includes one or more parameters needed to generate the new schedule or obtain the existing schedule, the new schedule or the existing schedule based on a trigger, or 35PATENT Docket No. 20170507C1 [Modica; ¶78 and ¶92 when parameter shows inclement weather in forecast, a new schedule is generated as the delivery of the package is rerouted to avoid the inclement weather].
generate, based on determining whether the request includes one or more parameters needed to generate the new schedule or obtain the existing schedule, a recommendation to modify the new schedule or the existing schedule.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Modica in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 11,
Medium of claim 11 substantially mirrors the Device of claim 4, and Dhonde further teaches medium as shown in ¶66.

Re. claim 13,
Medium of claim 13 substantially mirrors the Device of claim 6, and Dhonde further teaches medium as shown in ¶66.

Re. claim 14,
Medium of claim 14 substantially mirrors the Device of claim 7, and Dhonde further teaches medium as shown in ¶66.

Re. claim 19,
Method of claim 19 substantially mirrors the Device of claim 7.

Re. claim 20,
Method of claim 20 substantially mirrors the Device of claim 6.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhonde in view of Falcone in view of Bounasser et al (US Patent Application Publication No. 20180349844 - hereinafter Bounasser).
Re. claim 5, Dhonde in view of Falcone teaches device of claim 1.
Dhonde teaches:
wherein the one or more processors are further to: [Dhonde; ¶83-¶84].
Dhonde doesn’t teach, Bounasser teaches:
determine that the request is of a first data type; and 34PATENT Docket No. 20170507C1 [Bounasser; ¶65 shows through automatic speech recognition the delivery system receiving a call in audio format].
convert the request from the first data type to a second data type, [Bounasser; ¶65 shows converting from audio (first data) to text (second data)].
wherein the second data type is in a format capable of being processed by the device.  [Bounasser; shows data types capable of being processed such as “delivery system 2.30 may process first data and/or second data so that delivery system 230 can identify a term and/or phrase associated with the first data and/or second data, place the first data and/or second data in a form that delivery system 230 can use, and/or the like”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitation(s) as taught by Bounasser in the system of Dhonde, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Also, since “increases an efficiency of multiple deliveries, thereby conserving resources related to performing multiple deliveries”, [Bounasser; ¶73-¶74].

Re. claim 12,
Medium of claim 12 substantially mirrors the Device of claim 5, and Dhonde further teaches medium as shown in ¶66.

Re. claim 18,
Method of claim 18 substantially mirrors the Device of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628